Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 1 of 14 Page ID #:3743




   1

   2

   3

   4

   5

   6

   7
                               UNITED STATES DISTRICT COURT
   8
                              CENTRAL DISTRICT OF CALIFORNIA
   9

  10    RUNWAY TV, LLC,
                                                    Case No. 2:18-cv-02503-FMO-JC
  11                  Plaintiff,
  12            v.                                  PROTECTIVE ORDER
  13    EURL ELEONORA DE GRAY, et al.,
  14                  Defendants.
  15

  16

  17      1.      A. PURPOSES AND LIMITATIONS
  18           As it appears to the court that discovery in this action is likely to involve
  19   production of confidential, proprietary, or private information for which special
  20   protection from public disclosure and from use for any purpose other than
  21   prosecuting this litigation may be warranted, this Court enters the following
  22   Protective Order. This Order does not confer blanket protections on all disclosures
  23   or responses to discovery. The protection it affords from public disclosure and use
  24   extends only to the limited information or items that are entitled to confidential
  25   treatment under the applicable legal principles. Further, as set forth in Section 12.3,
  26   below, this Protective Order does not entitle the parties to file confidential
  27   information under seal. Rather, when the parties seek permission from the court to
  28
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 2 of 14 Page ID #:3744




   1   file material under seal, the parties must comply with Civil Local Rule 79-5 and
   2   with any pertinent orders of the assigned District Judge and Magistrate Judge.
   3          B. GOOD CAUSE STATEMENT
   4          In light of the nature of the claims and allegations in this case and the fact that
   5   it appears that discovery in this case will involve the production of confidential
   6   records, and in order to expedite the flow of information, to facilitate the prompt
   7   resolution of disputes over confidentiality of discovery materials, to adequately
   8   protect information the parties are entitled to keep confidential, to ensure that the
   9   parties are permitted reasonable necessary uses of such material in connection with
  10   this action, to address their handling of such material at the end of the litigation, and
  11   to serve the ends of justice, a protective order for such information is justified in this
  12   matter. The parties shall not designate any information/documents as confidential
  13   without a good faith belief that such information/documents have been maintained
  14   in a confidential, non-public manner, and that there is good cause or a compelling
  15   reason why it should not be part of the public record of this case.
  16   2.     DEFINITIONS
  17          2.1    Action: The instant action: Runway TV, LLC v. Eurl Eleonora De
  18   Gray, et al., Case No. 2:18-cv-02503-FMO-JC.
  19          2.2    Challenging Party: a Party or Non-Party that challenges the
  20   designation of information or items under this Order.
  21          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  22   how it is generated, stored or maintained) or tangible things that qualify for
  23   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  24   the Good Cause Statement.
  25          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  26   their support staff).
  27   ///

  28   ///
                                                   2
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 3 of 14 Page ID #:3745




   1         2.5    Designating Party: a Party or Non-Party that designates information or
   2   items that it produces in disclosures or in responses to discovery as
   3   “CONFIDENTIAL.”
   4         2.6    Disclosure or Discovery Material: all items or information, regardless
   5   of the medium or manner in which it is generated, stored, or maintained (including,
   6   among other things, testimony, transcripts, and tangible things), that are produced or
   7   generated in disclosures or responses to discovery in this matter.
   8         2.7    Expert: a person with specialized knowledge or experience in a matter
   9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  10   an expert witness or as a consultant in this Action.
  11         2.8    House Counsel: attorneys who are employees of a party to this Action.
  12   House Counsel does not include Outside Counsel of Record or any other outside
  13   counsel.
  14         2.9    Non-Party: any natural person, partnership, corporation, association, or
  15   other legal entity not named as a Party to this action.
  16         2.10 Outside Counsel of Record: attorneys who are not employees of a
  17   party to this Action but are retained to represent or advise a party to this Action and
  18   have appeared in this Action on behalf of that party or are affiliated with a law firm
  19   which has appeared on behalf of that party, and includes support staff.
  20         2.11 Party: any party to this Action, including all of its officers, directors,
  21   employees, consultants, retained experts, and Outside Counsel of Record (and their
  22   support staffs).
  23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  24   Discovery Material in this Action.
  25         2.13 Professional Vendors:         persons or entities that provide litigation
  26   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  28   and their employees and subcontractors.
                                                  3
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 4 of 14 Page ID #:3746




   1            2.14 Protected Material:     any Disclosure or Discovery Material that is
   2   designated as “CONFIDENTIAL.”
   3            2.15 Receiving Party:      a Party that receives Disclosure or Discovery
   4   Material from a Producing Party.
   5   3.       SCOPE
   6            The protections conferred by this Order cover not only Protected Material (as
   7   defined above), but also (1) any information copied or extracted from Protected
   8   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   9   and (3) any deposition testimony, conversations, or presentations by Parties or their
  10   Counsel that might reveal Protected Material, other than during a court hearing or at
  11   trial.
  12            Any use of Protected Material during a court hearing or at trial shall be
  13   governed by the orders of the presiding judge. This Order does not govern the use
  14   of Protected Material during a court hearing or at trial.
  15   4.       DURATION
  16            Even after final disposition of this litigation, the confidentiality obligations
  17   imposed by this Order shall remain in effect until a Designating Party agrees
  18   otherwise in writing or a court order otherwise directs. Final disposition shall be
  19   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  20   or without prejudice; and (2) final judgment herein after the completion and
  21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  22   including the time limits for filing any motions or applications for extension of time
  23   pursuant to applicable law.
  24   5.       DESIGNATING PROTECTED MATERIAL
  25            5.1   Exercise of Restraint and Care in Designating Material for Protection.
  26   Each Party or Non-Party that designates information or items for protection under
  27   this Order must take care to limit any such designation to specific material that
  28   qualifies under the appropriate standards. The Designating Party must designate for
                                                    4
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 5 of 14 Page ID #:3747




   1   protection only those parts of material, documents, items, or oral or written
   2   communications that qualify so that other portions of the material, documents,
   3   items, or communications for which protection is not warranted are not swept
   4   unjustifiably within the ambit of this Order.
   5         Mass, indiscriminate, or routinized designations are prohibited. Designations
   6   that are shown to be clearly unjustified or that have been made for an improper
   7   purpose (e.g., to unnecessarily encumber the case development process or to impose
   8   unnecessary expenses and burdens on other parties) may expose the Designating
   9   Party to sanctions.
  10         If it comes to a Designating Party’s attention that information or items that it
  11   designated for protection do not qualify for protection, that Designating Party must
  12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  13         5.2         Manner and Timing of Designations. Except as otherwise provided in
  14   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  16   under this Order must be clearly so designated before the material is disclosed or
  17   produced.
  18         Designation in conformity with this Order requires:
  19               (a)     for information in documentary form (e.g., paper or electronic
  20   documents, but excluding transcripts of depositions), that the Producing Party affix
  21   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
  22   legend”), to each page that contains protected material. If only a portion or portions
  23   of the material on a page qualifies for protection, the Producing Party also must
  24   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
  25   margins).
  26         A Party or Non-Party that makes original documents available for inspection
  27   need not designate them for protection until after the inspecting Party has indicated
  28   which documents it would like copied and produced. During the inspection and
                                                   5
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 6 of 14 Page ID #:3748




   1   before the designation, all of the material made available for inspection shall be
   2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   3   documents it wants copied and produced, the Producing Party must determine which
   4   documents, or portions thereof, qualify for protection under this Order. Then, before
   5   producing the specified documents, the Producing Party must affix the
   6   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   7   portion or portions of the material on a page qualifies for protection, the Producing
   8   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   9   markings in the margins).
  10               (b) for testimony given in depositions that the Designating Party identifies
  11   on the record, before the close of the deposition as protected testimony.
  12               (c) for information produced in some form other than documentary and
  13   for any other tangible items, that the Producing Party affix in a prominent place on
  14   the exterior of the container or containers in which the information is stored the
  15   legend “CONFIDENTIAL.” If only a portion or portions of the information
  16   warrants protection, the Producing Party, to the extent practicable, shall identify the
  17   protected portion(s).
  18         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  19   failure to designate qualified information or items does not, standing alone, waive
  20   the Designating Party’s right to secure protection under this Order for such material.
  21   Upon timely correction of a designation, the Receiving Party must make reasonable
  22   efforts to assure that the material is treated in accordance with the provisions of this
  23   Order.
  24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
  26   designation of confidentiality at any time that is consistent with the Court’s
  27   Scheduling Order.
  28   ///
                                                   6
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 7 of 14 Page ID #:3749




   1         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
   2   resolution process under Local Rule 37-1 et seq.
   3         6.3     The burden of persuasion in any such challenge proceeding shall be on
   4   the Designating Party. Frivolous challenges, and those made for an improper
   5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
   6   parties) may expose the Challenging Party to sanctions. Unless the Designating
   7   Party has waived or withdrawn the confidentiality designation, all parties shall
   8   continue to afford the material in question the level of protection to which it is
   9   entitled under the Producing Party’s designation until the Court rules on the
  10   challenge.
  11   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  12         7.1     Basic Principles. A Receiving Party may use Protected Material that is
  13   disclosed or produced by another Party or by a Non-Party in connection with this
  14   Action only for prosecuting, defending, or attempting to settle this Action. Such
  15   Protected Material may be disclosed only to the categories of persons and under the
  16   conditions described in this Order. When the Action has been terminated, a
  17   Receiving Party must comply with the provisions of Section 13 below.
  18         Protected Material must be stored and maintained by a Receiving Party at a
  19   location and in a secure manner that ensures that access is limited to the persons
  20   authorized under this Order.
  21         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  22   otherwise ordered by the court or permitted in writing by the Designating Party, a
  23   Receiving      Party   may     disclose   any   information   or   item   designated
  24   “CONFIDENTIAL” only to:
  25               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  26   well as employees of said Outside Counsel of Record to whom it is reasonably
  27   necessary to disclose the information for this Action;
  28   ///
                                                  7
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 8 of 14 Page ID #:3750




   1            (b) the officers, directors, and employees (including House Counsel) of
   2   the Receiving Party to whom disclosure is reasonably necessary for this Action;
   3            (c) Experts (as defined in this Order) of the Receiving Party to whom
   4   disclosure is reasonably necessary for this Action and who have signed the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   6            (d) the court and its personnel;
   7            (e) court reporters and their staff;
   8            (f) professional jury or trial consultants, mock jurors, and Professional
   9   Vendors to whom disclosure is reasonably necessary for this Action and who have
  10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  11            (g) the author or recipient of a document containing the information or a
  12   custodian or other person who otherwise possessed or knew the information;
  13            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  15   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
  16   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
  17   confidential information unless they sign the “Acknowledgment and Agreement to
  18   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
  19   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
  20   depositions that reveal Protected Material may be separately bound by the court
  21   reporter and may not be disclosed to anyone except as permitted under this
  22   Protective Order; and
  23            (i) any mediator or settlement officer, and their supporting personnel,
  24   mutually agreed upon by any of the parties engaged in settlement discussions.
  25   ///

  26   ///
  27   ///

  28   ///
                                                   8
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 9 of 14 Page ID #:3751




   1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   2   IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL,” that Party must:
   6             (a) promptly notify in writing the Designating Party. Such notification
   7   shall include a copy of the subpoena or court order unless prohibited by law;
   8             (b) promptly notify in writing the party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification shall include
  11   a copy of this Protective Order; and
  12             (c)   cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected.
  14         If the Designating Party timely seeks a protective order, the Party served with
  15   the subpoena or court order shall not produce any information designated in this
  16   action as “CONFIDENTIAL” before a determination by the court from which the
  17   subpoena or order issued, unless the Party has obtained the Designating Party’s
  18   permission, or unless otherwise required by the law or court order. The Designating
  19   Party shall bear the burden and expense of seeking protection in that court of its
  20   confidential material and nothing in these provisions should be construed as
  21   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
  22   directive from another court.
  23   9.    A    NON-PARTY’S          PROTECTED      MATERIAL        SOUGHT       TO    BE
  24   PRODUCED IN THIS LITIGATION
  25             (a) The terms of this Order are applicable to information produced by a
  26   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  27   produced by Non-Parties in connection with this litigation is protected by the
  28   ///
                                                 9
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 10 of 14 Page ID #:3752




   1   remedies and relief provided by this Order. Nothing in these provisions should be
   2   construed as prohibiting a Non-Party from seeking additional protections.
   3             (b) In the event that a Party is required, by a valid discovery request, to
   4   produce a Non-Party’s confidential information in its possession, and the Party is
   5   subject to an agreement with the Non-Party not to produce the Non-Party’s
   6   confidential information, then the Party shall:
   7                (1) promptly notify in writing the Requesting Party and the Non-Party
   8   that some or all of the information requested is subject to a confidentiality
   9   agreement with a Non-Party;
  10                (2) promptly provide the Non-Party with a copy of the Protective
  11   Order in this Action, the relevant discovery request(s), and a reasonably specific
  12   description of the information requested; and
  13                (3) make the information requested available for inspection by the
  14   Non-Party, if requested.
  15             (c) If a Non-Party represented by counsel fails to commence the process
  16   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  17   notice and accompanying information or fails contemporaneously to notify the
  18   Receiving Party that it has done so, the Receiving Party may produce the Non-
  19   Party’s confidential information responsive to the discovery request.          If an
  20   unrepresented Non-Party fails to seek a protective order from this court within 14
  21   days of receiving the notice and accompanying information, the Receiving Party
  22   may produce the Non-Party’s confidential information responsive to the discovery
  23   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  24   not produce any information in its possession or control that is subject to the
  25   confidentiality agreement with the Non-Party before a determination by the court
  26   unless otherwise required by the law or court order. Absent a court order to the
  27   contrary, the Non-Party shall bear the burden and expense of seeking protection in
  28   this court of its Protected Material.
                                                 10
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 11 of 14 Page ID #:3753




   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized under this
   4   Protective Order, the Receiving Party must immediately (a) notify in writing the
   5   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   6   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   7   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   8   request such person or persons to execute the “Acknowledgment and Agreement to
   9   Be Bound” that is attached hereto as Exhibit A.
  10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  11   PROTECTED MATERIAL
  12         When a Producing Party gives notice to Receiving Parties that certain
  13   inadvertently produced material is subject to a claim of privilege or other protection,
  14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  16   may be established in an e-discovery order that provides for production without
  17   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
  18   as the parties reach an agreement on the effect of disclosure of a communication or
  19   information covered by the attorney-client privilege or work product protection, the
  20   parties may incorporate their agreement into this Protective Order.
  21   12.   MISCELLANEOUS
  22         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  23   person to seek its modification by the Court in the future.
  24         12.2 Right to Assert Other Objections. No Party waives any right it
  25   otherwise would have to object to disclosing or producing any information or item
  26   on any ground not addressed in this Protective Order. Similarly, no Party waives
  27   any right to object on any ground to use in evidence of any of the material covered
  28   by this Protective Order.
                                                 11
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 12 of 14 Page ID #:3754




   1            12.3 Filing Protected Material. A Party that seeks to file under seal any
   2   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
   3   orders of the assigned District Judge and Magistrate Judge. If a Party's request to
   4   file Protected Material under seal is denied by the court, then the Receiving Party
   5   may file the information in the public record unless otherwise instructed by the
   6   court.
   7   13.      FINAL DISPOSITION
   8            After the final disposition of this Action, as defined in Section 4, within 60
   9   days of a written request by the Designating Party, each Receiving Party must return
  10   all Protected Material to the Producing Party or destroy such material. As used in
  11   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  12   summaries, and any other format reproducing or capturing any of the Protected
  13   Material. Whether the Protected Material is returned or destroyed, the Receiving
  14   Party must submit a written certification to the Producing Party (and, if not the same
  15   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  16   (by category, where appropriate) all the Protected Material that was returned or
  17   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  18   abstracts, compilations, summaries or any other format reproducing or capturing any
  19   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  20   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  21   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  22   reports, attorney work product, and consultant and expert work product, even if such
  23   materials contain Protected Material. Any such archival copies that contain or
  24   constitute Protected Material remain subject to this Protective Order as set forth in
  25   Section 4.
  26   ///
  27   ///

  28   ///
                                                  12
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 13 of 14 Page ID #:3755




   1   14.   Any violation of this Order may be punished by any and all appropriate
   2   measures including, without limitation, contempt proceedings and/or monetary
   3   sanctions.
   4   IT IS SO ORDERED
   5   DATED: September 15, 2020
   6                                         ____________/s/_____________
                                             Honorable Jacqueline Chooljian
   7                                         United States Magistrate Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                             13
Case 2:18-cv-02503-FMO-JC Document 134 Filed 09/15/20 Page 14 of 14 Page ID #:3756




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of ____________
   5   ______________________________________ [print or type full address], declare
   6   under penalty of perjury that I have read in its entirety and understand the Protective
   7   Order that was issued by the United States District Court for the Central District of
   8   California on September 15, 2020, in the case of Runway TV, LLC v. Eurl Eleonora
   9   De Gray, et al., Case No. 2:18-cv-02503-FMO-JC. I agree to comply with and to
  10   be bound by all the terms of this Protective Order and I understand and acknowledge
  11   that failure to so comply could expose me to sanctions and punishment in the nature
  12   of contempt. I solemnly promise that I will not disclose in any manner any
  13   information or item that is subject to this Protective Order to any person or entity
  14   except in strict compliance with the provisions of this Order.
  15         I further agree to submit to the jurisdiction of the United States District Court
  16   for the Central District of California for the purpose of enforcing the terms of this
  17   Protective Order, even if such enforcement proceedings occur after termination of
  18   this action. I hereby appoint __________________________ [print or type full
  19   name] of _______________________________________ [print or type full address
  20   and telephone number] as my California agent for service of process in connection
  21   with this action or any proceedings related to enforcement of this Protective Order.
  22   Date: ______________________________________
  23   City and State where sworn and signed: _________________________________
  24

  25   Printed name: _______________________________
  26
  27   Signature: __________________________________
  28
                                                 14
